DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 16, 2020.  As directed by the amendment: no claim(s) have been amended, claim(s) 24-32 and 34 have been cancelled, and no claim(s) have been added. Thus, claims 1-23, 33, and 35-37 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pgs. 7-9, filed October 16, 2020, with respect to the rejection(s) of claim(s) 1-22, 33, and 35-37 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gross (US 2008/0215117 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2008/0215117 A1) in view of Nagel (US 2017/0113038 A1).
Regarding claim 1, Gross discloses a self-powering electrostimulative graft product for treating a patient (e.g. Fig 1:20), comprising: a porous graft matrix material receptive to ingrowth of new tissue when implanted in the patient (e.g. [0107]; [0109] Fig 1:40); and a galvanic couple structure attached to the porous matrix material and including a cathode comprising of a first metal spaced from an anode comprised of a second metal (e.g. Fig 1:32 [0109]); the galvanic couple structure operable to generate electric current in a path between the anode and the cathode, the path extending through amounts of the porous matrix material positioned between the anode and the cathode (e.g. [0109]; [0113]); the electric current when generated in the path being effective to stimulate growth of tissue of the patient in the amounts of the porous graft matrix material between and separating the anode and cathode (e.g. [0024]; [0106]; [0113]). Gross is silent regarding the first metal being different from the second metal.
However, Nagel discloses a galvanic couple structure (12) attached to the porous matrix material and including a cathode (6) comprising of a first metal spaced from an anode (10) comprised of a second metal, the first metal being different from the second metal (e.g. [0118]) and where the porous graft matrix material positioned between and separating the anode and cathode (e.g. Fig 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gross to incorporate the teachings of Nagel 
Regarding claim 2, modified Gross discloses wherein the porous graft matrix material is at least in part in the form of a tube; and the path extends in an axial direction along the tube (e.g. Gross [0109] the stent may be a double helix).
Regarding claim 10, modified Gross is silent regarding wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline.
However, Nagel discloses wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline (e.g. [0071]; [0106]-[0107]; [0123]; [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gross to incorporate the teachings of Nagel wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline for the purpose of utilizing a known current that is good for regeneration.
Regarding claim 14, modified Gross discloses wherein the cathode has a helical shape (e.g. Gross [0109] the stent may be a double helix).
Regarding claim 15, modified Gross discloses wherein the anode has a helical shape (e.g. Gross [0109] the stent may be a double helix
Regarding claim 16, modified Gross discloses wherein the anode and cathode both have a helical shape, and wherein helical turns of the anode are positioned between and extend in a generally parallel fashion to helical turns of the cathode (e.g. Gross [0109] the stent may be a double helix).
Regarding claim 21, modified Gross discloses comprising a plurality of said galvanic couple structures (e.g. Gross Fig 2; [0108]).
Regarding claim 22, modified Gross discloses wherein the cathode is spaced from the anode by a distance of at least 1 mm (e.g. Nagel [0123]).
Claims 3-9, 11-12, 17-20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Nagel as applied to claim 1 above, and further in view of Soletti (WO 2015/100238)
Regarding claim 3, modified Gross is silent regarding wherein the porous graft matrix material has a laminate structure including a plurality of sheets of porous graft matrix material laminated to one another; the cathode is captured within the laminate structure between adjacent sheets of said plurality of sheets; and the anode is captured within the laminate structure between adjacent sheets of said plurality of sheets, with the anode spaced from the cathode. Gross does disclose that the stent may take on other configurations as detailed in [0109].
However, Soletti discloses an artificial graft device wherein the porous graft matrix material has a laminate structure including a plurality of sheets of porous graft matrix material laminated to one another; the cathode is captured within the laminate structure between adjacent sheets of said plurality of sheets; and the anode is captured within the laminate structure between adjacent sheets of said plurality of sheets, with Soletti Fig 1; p. 28 l. 7-29 p. 3 l. 31-32; p. 5 l. 2-17)
Regarding claim 4, newly modified Gross discloses wherein the porous graft matrix material comprises collagen (e.g. Soletti p. 3 l. 31-32; p. 5 l. 2-17).
Regarding claim 5, newly modified Gross discloses discloses wherein the porous graft matrix material comprises one or more decellularized membranous tissue sheets (e.g. Soletti p. 3 l. 31- p. 4 l. 2; p. 5 l. 2-17; p. 24 l. 22-30).
Regarding claim 6, newly modified Gross discloses discloses wherein the porous graft matrix material comprises decellularized tissue selected from submucosal tissue, dermal tissue, pericardial tissue, amnion tissue, peritoneal tissue, or fascia tissue (e.g. Soletti p. 3 l. 31- p. 4 l. 2; p. 5 l. 2-17; p. 24 l. 22-30).
Regarding claim 7, newly modified Gross discloses discloses wherein the decellularized membranous tissue sheets retain one or more native growth factors from a source tissue for the membranous tissue sheets (e.g. Soletti p. 3 l. 31- p. 4 l. 2; p. 5 l. 2-17; p. 24 l. 22-30).
Regarding claim 8, newly modified Gross discloses wherein the first metal is a biodegradable metal and the second metal is a biodegradable metal (e.g. Soletti p. 28 l. 16-35).
Regarding claim 9, newly modified Gross discloses discloses wherein the first biodegradable metal and the second biodegradable metal exhibit an electrical potential difference of at least about 0.05V (e.g. Soletti p. 28 l. 16-35).
Regarding claim 11, newly modified Gross discloses discloses wherein the first metal comprises zinc, magnesium or iron (e.g. Soletti
Regarding claim 12, newly modified Gross discloses discloses wherein the first electrode and the second electrode are sized and configured to degrade within about 180 days after implantation of the tissue graft in a patient (e.g. Soletti p. 2 l. 26-31).
Regarding claim 17, newly modified Gross discloses discloses wherein the porous graft matrix material is biodegradable (e.g. Soletti p. 28 l. 7-35).
Regarding claim 18, newly modified Gross discloses discloses wherein the porous graft matrix material is bioremodelable (e.g. Soletti p. 28 l. 7-35).
Regarding claim 19, newly modified Gross discloses discloses wherein at least one of the anode and the cathode is electrically insulate by a biodegradable insulative polymer (e.g. Soletti Fig 1; p. 28 l. 7-35).
Regarding claim 20, newly modified Gross discloses discloses wherein both the anode and the cathode are electrically insulated by a biodegradable insulative polymer (e.g. Soletti Fig 1; p. 28 l. 7-35).
Regarding claim 33, newly modified Gross discloses discloses wherein the galvanic couple includes: (i) a cathode comprising iron or an iron alloy and an anode comprising magnesium or a magnesium alloy; or (ii) a cathode comprising iron or an iron alloy and an anode comprising zinc or a zinc alloy; or (iii) a cathode comprising zinc or a zinc alloy and an anode comprising magnesium or a magnesium alloy (e.g. Soletti p. 28 l. 7-35).

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Nagel as applied to claim 1 above, and further in view of Francis (e.g. US 6,312,474).
Regarding claim 35, modified Gross is silent regarding a medical product comprising the graft product of claim 1 sterilely enclosed within medical packaging.
Regarding claim 36, modified Gross is silent regarding wherein the graft product is in dry condition within the medical packaging.
Regarding claim 37, modified Gross is silent regarding wherein the medical packaging is moisture-resistant packaging.
However, regarding claims 35-37, Francis teaches a graft being packaged in a dry or dehydrated condition before being rehydrated and placed in the body (e.g. col 6 lines 23-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gross to incorporate the teachings of Francis to enclose the device in a dry, moisture-resistant medical packaging for the purpose of keeping the graft sterile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough
/J.F.H./Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792